Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00681-CV

                                        John E. RODARTE,
                                             Appellant

                                                   v.

                      BENEFICIAL TEXAS, INC., its successors and assigns,
                                      Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CI14597
                             Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 5, 2014

DISMISSED

           When John E. Rodarte filed this appeal, he was required to pay a $195.00 filing fee. See

TEX. R. APP. 5; TEXAS SUPREME COURT ORDER REGARDING FEES CHARGED IN CIVIL CASES IN THE

SUPREME COURT         AND THE    COURTS    OF   APPEALS   AND   BEFORE   THE   JUDICIAL PANEL    ON

MULTIDISTRICT LITIGATION (Misc. Docket No. 13-9127, Aug. 16, 2013). Rodarte did not pay the

required filing fee; accordingly, the clerk of this court notified him by letter on September 29,

2014, that the filing fee was due. On October 13, 2014, when the fee remained unpaid, this court

ordered that Rodarte must, not later than October 23, 2014, either (1) pay the applicable filing fee
                                                                                      04-14-00681-CV


or (2) provide written proof to this court that he is indigent or otherwise excused by statute or the

Texas Rules of Appellate Procedure from paying the fee. See TEX. R. APP. P. 5 (“A party who is

not excused by statute or these rules from paying costs must payCat the time an item is presented

for filingCwhatever fees are required by statute or Supreme Court order. The appellate court may

enforce this rule by any order that is just.”). The court advised Rodarte that if he failed to respond

satisfactorily within the time ordered, the appeal would be dismissed. See TEX. R. APP. P. 42.3.

       The filing fee has not been paid, and Rodarte has not otherwise responded to our October

13, 2014 order. We therefore dismiss this appeal for want of prosecution.


                                                   PER CURIAM




                                                 -2-